Title: 22d.
From: Adams, John Quincy
To: 


       Amory and Stacey, return’d from their expedition: They got to Cape-Ann at about twelve on Wednesday night, and were about two hours at the ball. On Thursday they proceeded to Marblehead, and attended at the assembly which was held there: Last Night they patrol’d the streets of Salem, serenading the houses, and came home this afternoon compleately fatigued. Mr. Parsons arrived in town too this morning from Boston, and held a court, for taking cognizance of Mr. Atkins’s actions.
       Pickman, pass’d the evening with us at Mrs. Hooper’s. Mr. Cutler was likewise there.
      